SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUSES AND STATEMENTS OF ADDITIONAL INFORMATION OF THE FUNDS LISTED BELOW: The following changes will take effect on August 11, 2014: The “DWS Funds” will become known as the “Deutsche Funds” and the below‐listed DWS funds and share classes, as applicable, will be renamed as follows: CURRENT TRUST/CORPORATION NAME Current Fund Name Current Class Name, as applicable NEW TRUST/CORPORATION NAME New Fund Name New Class Name, as applicable DWS GLOBAL/INTERNATIONAL FUND, INC. DEUTSCHE GLOBAL/INTERNATIONAL FUND, INC. DWS Enhanced Emerging Markets Fixed Income Fund Deutsche Enhanced Emerging Markets Fixed Income Fund DWS Enhanced Global Bond Fund Deutsche Enhanced Global Bond Fund DWS Global Growth Fund Deutsche Global Growth Fund DWS RREEF Global Infrastructure Fund Deutsche Global Infrastructure Fund DWS Global Small Cap Fund Deutsche Global Small Cap Fund DWS INCOME TRUST DEUTSCHE INCOME TRUST DWS Core Fixed Income Fund Deutsche Core Fixed Income Fund DWS Global High Income Fund Deutsche Global High Income Fund DWS Global Inflation Fund Deutsche Global Inflation Fund DWS GNMA Fund Deutsche GNMA Fund DWS High Income Fund Deutsche High Income Fund DWS Short Duration Fund Deutsche Short Duration Fund DWS Strategic Government Securities Fund Deutsche Strategic Government Securities Fund DWS Ultra‐Short Duration Fund Deutsche Ultra‐Short Duration Fund DWS Unconstrained Income Fund Deutsche Unconstrained Income Fund DWS INSTITUTIONAL FUNDS DEUTSCHE INSTITUTIONAL FUNDS DWS EAFEÒ Equity Index Fund Deutsche EAFEÒ Equity Index Fund DWS Equity 500 Index Fund (a feeder fund of DWS Equity 500 Index Portfolio) Deutsche Equity 500 Index Fund (a feeder fund of Deutsche Equity 500 Index Portfolio) DWS S&P 500 Index Fund (a feeder fund of DWS Equity 500 Index Portfolio) Deutsche S&P 500 Index Fund (a feeder fund of Deutsche Equity 500 Index Portfolio) DWS U.S. Bond Index Fund Deutsche U.S. Bond Index Fund DWS INTERNATIONAL FUND, INC. DEUTSCHE INTERNATIONAL FUND, INC. DWS Emerging Markets Equity Fund Deutsche Emerging Markets Equity Fund DWS Global Equity Fund Deutsche Global Equity Fund DWS International Fund Deutsche International Fund DWS International Value Fund Deutsche International Value Fund DWS Latin America Equity Fund Deutsche Latin America Equity Fund DWS World Dividend Fund Deutsche World Dividend Fund DWS INVESTMENT TRUST DEUTSCHE INVESTMENT TRUST DWS Capital Growth Fund Deutsche Capital Growth Fund DWS Core Equity Fund Deutsche Core Equity Fund June 4, 2014 PROSTKR-391 CURRENT TRUST/CORPORATION NAME Current Fund Name Current Class Name, as applicable NEW TRUST/CORPORATION NAME New Fund Name New Class Name, as applicable DWS INVESTMENT TRUST DEUTSCHE INVESTMENT TRUST DWS Large Cap Focus Growth Fund Deutsche Large Cap Focus Growth Fund DWS Mid Cap Growth Fund Deutsche Mid Cap Growth Fund DWS Small Cap Core Fund Deutsche Small Cap Core Fund DWS Small Cap Growth Fund Deutsche Small Cap Growth Fund DWS INVESTMENTS VIT FUNDS DEUTSCHE INVESTMENTS VIT FUNDS DWS Equity 500 Index VIP Deutsche Equity 500 Index VIP DWS Small Cap Index VIP Deutsche Small Cap Index VIP DWS MARKET TRUST DEUTSCHE MARKET TRUST DWS Alternative Asset Allocation Fund Deutsche Alternative Asset Allocation Fund DWS Diversified Market Neutral Fund Deutsche Diversified Market Neutral Fund DWS Global Income Builder Fund Deutsche Global Income Builder Fund DWS Select Alternative Allocation Fund Deutsche Select Alternative Allocation Fund DWS Strategic Equity Long/Short Fund Deutsche Strategic Equity Long/Short Fund DWS MONEY FUNDS DEUTSCHE MONEY FUNDS DWS Money Market Prime Series: DWS Cash Investment Trust Class A DWS Cash Investment Trust Class B DWS Cash Investment Trust Class C DWS Cash Investment Trust Class S DWS Money Market Fund Deutsche Money Market Prime Series: Deutsche Cash Investment Trust Class A Deutsche Cash Investment Trust Class B Deutsche Cash Investment Trust Class C Deutsche Cash Investment Trust Class S Deutsche Money Market Fund DWS MUNICIPAL TRUST DEUTSCHE MUNICIPAL TRUST DWS Managed Municipal Bond Fund Deutsche Managed Municipal Bond Fund DWS Short‐Term Municipal Bond Fund Deutsche Short‐Term Municipal Bond Fund DWS Strategic High Yield Tax‐Free Fund Deutsche Strategic High Yield Tax‐Free Fund DWS PORTFOLIO TRUST DEUTSCHE PORTFOLIO TRUST DWS Core Plus Income Fund Deutsche Core Plus Income Fund DWS Floating Rate Fund Deutsche Floating Rate Fund DWS SECURITIES TRUST DEUTSCHE SECURITIES TRUST DWS Communications Fund Deutsche Communications Fund DWS CROCIÒ Sector Opportunities Fund Deutsche CROCIÒ Sector Opportunities Fund DWS Enhanced Commodity Strategy Fund Deutsche Enhanced Commodity Strategy Fund DWS RREEF Global Real Estate Securities Fund Deutsche Global Real Estate Securities Fund DWS Gold & Precious Metals Fund Deutsche Gold & Precious Metals Fund DWS Health and Wellness Fund Deutsche Health and Wellness Fund DWS RREEF Real Estate Securities Fund Deutsche Real Estate Securities Fund DWS RREEF Real Estate Securities Income Fund Deutsche Real Estate Securities Income Fund DWS Science and Technology Fund Deutsche Science and Technology Fund June 4, 2014 PROSTKR-391 2 CURRENT TRUST/CORPORATION NAME Current Fund Name Current Class Name, as applicable NEW TRUST/CORPORATION NAME New Fund Name New Class Name, as applicable DWS STATE TAX‐FREE INCOME SERIES DEUTSCHE STATE TAX‐FREE INCOME SERIES DWS California Tax‐Free Income Fund Deutsche California Tax‐Free Income Fund DWS Massachusetts Tax‐Free Fund Deutsche Massachusetts Tax‐Free Fund DWS New York Tax‐Free Income Fund Deutsche New York Tax‐Free Income Fund DWS TARGET DATE SERIES DEUTSCHE TARGET DATE SERIES DWS LifeCompass 2015 Fund Deutsche LifeCompass 2015 Fund DWS LifeCompass 2020 Fund Deutsche LifeCompass 2020 Fund DWS LifeCompass 2030 Fund Deutsche LifeCompass 2030 Fund DWS LifeCompass 2040 Fund Deutsche LifeCompass 2040 Fund DWS LifeCompass Retirement Fund Deutsche LifeCompass Retirement Fund DWS TARGET FUND DEUTSCHE TARGET FUND DWS Target 2014 Fund Deutsche Target 2014 Fund DWS TAX FREE TRUST DEUTSCHE TAX FREE TRUST DWS Intermediate Tax/AMT Free Fund Deutsche Intermediate Tax/AMT Free Fund DWS VALUE SERIES, INC. DEUTSCHE VALUE SERIES, INC. DWS Equity Dividend Fund Deutsche Equity Dividend Fund DWS Large Cap Value Fund Deutsche Large Cap Value Fund DWS Mid Cap Value Fund Deutsche Mid Cap Value Fund DWS Small Cap Value Fund Deutsche Small Cap Value Fund DWS VARIABLE SERIES I DEUTSCHE VARIABLE SERIES I DWS Bond VIP Deutsche Bond VIP DWS Capital Growth VIP Deutsche Capital Growth VIP DWS Core Equity VIP Deutsche Core Equity VIP DWS Global Small Cap VIP Deutsche Global Small Cap VIP DWS International VIP Deutsche International VIP DWS VARIABLE SERIES II DEUTSCHE VARIABLE SERIES II DWS Alternative Asset Allocation VIP Deutsche Alternative Asset Allocation VIP DWS Global Equity VIP Deutsche Global Equity VIP DWS Global Growth VIP Deutsche Global Growth VIP DWS Global Income Builder VIP Deutsche Global Income Builder VIP DWS Government & Agency Securities VIP Deutsche Government & Agency Securities VIP DWS High Income VIP Deutsche High Income VIP DWS Large Cap Value VIP Deutsche Large Cap Value VIP DWS Money Market VIP Deutsche Money Market VIP DWS Small Mid Cap Growth VIP Deutsche Small Mid Cap Growth VIP DWS Small Mid Cap Value VIP Deutsche Small Mid Cap Value VIP DWS Unconstrained Income VIP Deutsche Unconstrained Income VIP June 4, 2014 PROSTKR-391 3 The following service providers to the funds and retirement plans are expected to change their names as follows: Current Name New Name DWS Investments Distributors, Inc. (“DIDI”) DeAWM Distributors, Inc. (“DDI”) DWS Trust Company DeAWM Trust Company DWS Investments Service Company (“DISC”) DeAWM Service Company (“DSC”) In addition, any references to “DWS Investments” will become “Deutsche Asset & Wealth Management.” Please Retain This Supplement for Future Reference June 4, 2014 PROSTKR-391 4
